Citation Nr: 1641850	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 17, 2014, and to a rating in excess of 50 percent thereafter.
 
2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mental health therapist


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's claims were remanded by the Board in August 2013 and March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran's claims were remanded in March 2016 in order to obtain additional records and to have the AOJ review records that had been added to the file subsequent to a July 2014 supplemental statement of the case (SSOC).  The Board specifically instructed the AOJ to issue an SSOC showing consideration of an April 2015 report of the Veteran by a Psychiatric Security Review Board and consideration of Pendleton Cottage treatment records (dated prior to September 27, 2013 and located in Virtual VA).  The AOJ issued an SSOC in May 2016.  As pointed out by the Veteran's representative in September 2016, there is no indication that the April 2015 Psychiatric Security Review Board report was considered by the AOJ.  Accordingly, the Veteran's claims must be remanded so that the AOJ can review these records and issue an SSOC that shows consideration of these records.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The March 2016 Board decision instructed the AOJ to obtain copies of the Veteran's updated Pendleton Cottage treatment records.  The record indicates that the AOJ communicated with Pendleton Cottage in an attempt to get these records, must recently in July 2016.  It is unclear whether VA is still waiting to receive these records, or whether they are unobtainable.  Either these records should be obtained and added to the Veteran's record, or a memorandum should be included in the file indicating that the records are unobtainable.  If unobtainable, the Veteran should be informed of such.

Copies of additional relevant VA treatment records were added to the file subsequent to the May 2016 SSOC.  On remand the AOJ will have the opportunity to review these records and issue an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must determine whether the copies of the Veteran's records of treatment at Pendleton Cottage, dated from September 27, 2013 to present are obtainable.  All records/responses received should be associated with the claims file.  All actions to obtain the records should be documented.  If the records cannot be obtained, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  When the above action has been accomplished, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The SSOC must show consideration of the Pendleton Cottage treatment records and the April 2015 report of the Veteran by a Psychiatric Security Review Board.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




